Title: Abigail Adams to Mercy Otis Warren, 19 October 1775
From: Adams, Abigail
To: Warren, Mercy Otis


     
      Braintree October 19 1775
     
     I thank my Friends for their kind remembrance of me last week, the Letter enclosed was dated one day after that I received a week before, and containd no publick intelegance. I have been Expecting Letters by the Gentlemen who I hear have arrived, but fear I have not any, as there are none come to hand. I thought I should hear oftner from Philadelphia this fall, than I had ever done before, but I never before had so few Letters, or found the communication so difficult.
     I wish my Friend you would be kind enough to write me often whilst you tarry at Watertown, and let your Letters be of the journal kind; by that mean I could participate in your amusements, in your pleasures, and in your sentiments which would greatly gratify me, and I should collect the best of inteligance.
     Pray Sir is this request unreasonable. I would not ask any thing willingly which might be deemd so. If it is not will you use your influence in obtaining for me this favour? It is Matter of speculation what the errant of these Gentlemen is. Some suppose one thing some an other.
     What do you immagine will be the consequence if a certain Letter writer should escape without very severe punishment? Would there not be suspicions in the minds of people, prejudicial to those in power? The Country appear much exasperated, and would say he was not the only traitor.
     You have not wrote me what you think of the intercepted Letters, nor of the ridiculous pharaphrase. I wish you would be kind eno to return the coppy of the Letters when ever you have done with them.
     I hear Mrs. Miflin is come to the Head Quarters. If you see her, please to present my complements to her. I want to know all that passes. Curiosity you see natural to me as a—— but I know who has as much, and therefore can excuse a reasonable share of it in her Friend.
     My best regards attend Mrs. Wintrope when you see her. When do you expect to return? I hope I shall see more of you then, and have the pleasure of both your company, much longer. I fear I shall not see you at Watertown. I feel but little inclination to go into company. I have no son big enough to accompany me, and two women cannot make out so well, as when they are more naturally coupled. I do not fancy riding thro Roxbury with only a female partner; so believe you will not see Your
     
      Portia
     
    